Opinion issued February 20, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01159-CR
____________

FRANKLIN PIERCE SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 21st District Court
Burleson County, Texas
Trial Court Cause No. 11,647



MEMORANDUM  OPINION
	Appellant filed in the district court a pro se motion to withdraw his notice
of appeal in the above-referenced case.  According to the Texas Rules of Appellate
Procedure, a motion to withdraw notice of appeal should be filed in the appellate
court.  See Tex. R. App. P. 42.2(a).
	However, we  believe that good cause exists to suspend the operation of
Rule 42.2(a) in this case, in accordance with Rule 2, as to that requirement.  See Tex.
R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
	The Clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).